 Case 5:18-cv-11495-JEL-PTM ECF No. 9, PageID.101 Filed 04/14/20 Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

DELVON A. CARTER,

           Petitioner,                   Case Number 5:18-cv-11495
v.
                                         Hon. Judith E. Levy
ERICA HUSS,                              United States District Judge

           Respondent.                   Mag. J. Patricia T. Morris

_________________________________/

ORDER GRANTING PETITIONER’S MOTION TO REOPEN THE
   CASE [6], DENYING AS UNNECESSARY PETITIONER’S
 APPLICATION TO PROCEED IN FORMA PAUPERIS [8], AND
    DIRECTING RESPONDENT TO FILE A RESPONSIVE
                      PLEADING

     Petitioner Delvon A. Carter filed a pro se petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 on May 11, 2018. On May 22, 2018,

this Court entered an order holding the case in abeyance pending

completion of state post-conviction proceedings. ECF No. 5. Petitioner

was directed to ask the Court to reopen the case within 60 days of

exhausting his state court remedies. Petitioner has filed a motion to

reopen the case and an amended petition. ECF Nos. 6, 7. At the same

time, Petitioner filed an application to proceed in forma pauperis. ECF
 Case 5:18-cv-11495-JEL-PTM ECF No. 9, PageID.102 Filed 04/14/20 Page 2 of 3




No. 8. The Court granted Petitioner that status when he applied for it on

filing his original habeas petition in May 2018. ECF No. 4.

     Federal courts have the power to order that a habeas petition be

reinstated upon timely request by a habeas petitioner. Rodriguez v.

Jones, 625 F. Supp. 2d 552, 559 (E.D. Mich. 2009). Because it appears

that Petitioner substantially complied with the order staying the case,

     IT IS ORDERED that Petitioner’s motion is granted. The Clerk’s

office is directed to reopen the case and reinstate it to the Court’s active

docket.

     IT IS FURTHER ORDERED that Petitioner’s second application to

proceed in forma pauperis is denied as unnecessary.

     IT IS FURTHER ORDERED that Respondent shall file a

responsive pleading and the Rule 5 materials within 180 days of the date

of this Order. Petitioner will have 45 days from the receipt of the answer

to file a reply brief, if he so chooses. See Rule 5(e) of the Rules Governing

§ 2254 Cases, 28 U.S.C. foll. § 2254.

     IT IS SO ORDERED.

Date: April 14, 2020                        s/Judith E. Levy
      Ann Arbor, Michigan                   JUDITH E. LEVY
                                            United States District Judge

                                        2
Case 5:18-cv-11495-JEL-PTM ECF No. 9, PageID.103 Filed 04/14/20 Page 3 of 3




                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 14, 2020.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     3
